Broyles, O. J.
1. “A plea of former conviction is good as against demurrer only when it sets out the record of the former trial and conviction and judgment, and such a state of facts as will show that the former conviction was for the same offense for which the defendant is about to be arraigned.” Thomas v. State, 24 Ga. App. 350 (100 S. E. 760); Crocker v. State, 47 Ga. 568; Wilson v. State, 68 Ga. 827. This ruling is applicable where the plea alleges (as in the instant case) that the former conviction was adjudged by a military tribunal while a state of martial law was in effect.
2. Under the foregoing ruling, the facts set out in the instant plea were insufficient to show that the former conviction was for the same offense for which the defendant was indicted in this ease; and the court properly struck the plea on demurrer.
3. The evidence amply authorized the verdict, and the refusal to grant a new trial was not error.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.